Citation Nr: 1516765	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for a second degree atrioventricular block, MOBITZ type 2, with pacemaker insertion, rated 10 percent disabling. 

2. Entitlement to an increased rating for a chest surgical scar, post pacemaker insertion, rated 10 percent disabling.

3. Entitlement to an increased rating for a left shoulder strain, rated 10 percent disabling.

4. Entitlement to a compensable evaluation for pseudofolliculitis barbae.

5. Entitlement to service connection for a left ankle condition. 

6. Entitlement to service connection for a left foot condition. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2006 to March 2009 and additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims folder was subsequently transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the Veteran requested a Travel Board at a local VA office in his September 2011 Substantive Appeals (VA Form 9).  In January 2015 the Veteran, through his attorney, requested a hearing before a Veterans Law Judge live by video conference.    

In February 2015, the Veteran was informed that he was scheduled for a BVA video conference hearing on March 31, 2015.  The Veteran did not appear at the scheduled hearing.  Subsequently, the Veteran's attorney has provided a statement on behalf of the Veteran that he was unable to obtain transportation to the scheduled hearing and has requested another video conference hearing be scheduled. 
The Board finds that good cause has been demonstrated for the Veteran's failure to appear at the scheduled hearing.  Consequently, the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704.
 
Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via video conference in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

